DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/16/2020; 10/26/2016; and 4/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The references cited in the international search report dated 3/23/2016 by the European Patent Office (EPO) are in compliance with 37 CFR 1.98(a)(1), and have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasegawa et al (US 2012/0104367 A1-IDS, hereafter Hasegawa).
Re claim 1, Hasegawa discloses in FIG. 4E (with references to FIG. 1B) an organic light-emitting display apparatus comprising:
a substrate (10; ¶ [0049]);
first electrodes (11; ¶ [0048]) arranged separate from one another (under 13G/13R/13B) on the substrate (10);
a second electrode (15; ¶ [0048]) disposed above the first electrodes (11) to face the first electrodes;
a pixel defining layer (insulating layer 20 as in FIG. 1B; ¶ [0021]) covering a portion (upper horizontal and/or sidewalls) of each of the first electrodes (11) and the second electrode (15) such that flat center region of each of the first electrodes (11) and flat center region of the second electrode (15) are exposed (before formation of layer 40);

a first encapsulating layer (lens member 30; ¶ [0050]) disposed on the second electrode (15) and patterned to have a plurality of islands (30R/30G/30B; ¶ [0050]), the first encapsulating layer comprising an organic material (thermosetting epoxy resin; ¶ [0074]); and
a second encapsulating layer (2nd protective layer 40 not shown; ¶ [0044]; [0049] and [0054]) covering the islands of the first encapsulating layer and comprising an inorganic material (SiN or SiON; ¶ [0044] and [0054]).

Re claim 2, Hasegawa discloses the organic light-emitting display apparatus of claim 1, wherein the islands (30R/30G/30B) of the first encapsulating layer (30) correspond to the first electrodes (11).

Re claim 3, Hasegawa discloses the organic light-emitting display apparatus of claim 2, wherein the first electrodes (11) comprise first color (red; ¶ [0021]) sub-pixel electrodes (11), second color (green; ¶ [0021]) sub-pixel electrodes (11), and third color (blue; ¶ [0021]) sub-pixel electrodes (11).

Re claim 4, Hasegawa discloses the organic light-emitting display apparatus of claim 3, wherein islands (30R/30G/30B) of the first encapsulating layer (30) correspond to the first color (red) subpixel electrodes (11), the second 

Re claim 5, Hasegawa discloses the organic light-emitting display apparatus of claim 4, wherein islands (30R) of the first encapsulating layer (30) corresponding to the first color (red) sub-pixel electrodes (11) have a first radius of curvature (¶ [0022] and [0050]), islands (30G) of the first encapsulating layer (30) corresponding to the second color (green) sub-pixel electrodes (11) have a second radius of curvature (¶ [0022] and [0050]), and islands (30B) of the first encapsulating layer (30) corresponding to the third color (blue) subpixel electrodes (11) have a third radius of curvature (¶ [0022] and [0050]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC W JONES whose telephone number is (408)918-9765.  The examiner can normally be reached on M-F 8:00 AM - 5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC W. JONES
Examiner
Art Unit 2892



/THAO X LE/           Supervisory Patent Examiner, Art Unit 2892